DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes that in regards to the claim term “plane” - such as found in claim 1 in “a first plane defined by the first angle surface is substantially parallel to a second plane defined by the second angle surface” - that the surfaces themselves are not claimed as being planes (or flat), but rather the plane is defined by the surface. The Applicant is free to be their own lexicographer, and is so here with the term “plane”. This claim limitation is understood to mean a “plane” passing through a surface at a minimum of only a portion of the surface. Indeed, the surfaces shown in the Applicant’s drawings appear to be conical. It is true however a plane may pass through a conical surface, and so in that sense a plane may be “defined” by the surface without the surface being flat/planar itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mahajan (US2012/0268225).
Mahajan discloses:
Claim 1. A brake transmission shift interlock assembly comprising:
an armature assembly (Fig. 5) including an armature component (108; Fig. 5), a shaft (504), and a pin (148), the armature component including a central through-hole (159) defining a central axis extending between a first end and a second end of the armature component, with the first end defining a first angle surface (Fig. 5), the shaft disposed through the first end and fixed (para. [0026]- which recites, inter alia, “It will be appreciated that the actuation rod 148 may be coupled to the armature 108 using any one of numerous techniques. In the depicted embodiment, however, the actuation rod 148 is coupled to the armature 108 via threads.”)  within the central through-hole and extending along the central axis outwardly from the first end, the pin mounted to the armature component and extending along the central axis away from a second end of the armature; and
a flux collector (106) mounted about the shaft in clearance relation with the shaft (gap between at least a portion of shaft 504 and flux collector 106 as seen in Fig. 5), the flux collector (para. [0018] - which recites, inter alia, “The housing 102, in addition to having a plurality of components disposed therein, provides a flux path ( [sic] together with the return pole 106, yoke 107, and movable armature 108)[sic] for magnetic flux that the coil 104 generates when it is electrically energized.”) including a second end defining a second angle surface (Fig. 5), the armature component and the flux collector being arranged with one another such that a first plane defined by the first angle surface is substantially parallel to a second plane defined by the second angle surface (Fig. 5).
Re claim 3. The assembly of claim 1 further comprising:
a spring arranged (Spring in Fig. 5 around shaft 148) with the armature assembly to bias movement of the armature component, the shaft, and the pin in the first direction along the central axis; and
 the flux collector operating as a magnet responsive to creation of the magnetic field, such that the flux collector pulls the pin toward the flux collector when a force resulting from the magnetic field is greater than a force of the spring (para. [0027]. Additionally, para. [0031] establishes that the pin 148 is coupled to armature component 108 and so is pulled towards the flux collector whenever the armature component is pulled towards the flux collector by magnetic force.).
Re claim 8. A brake transmission shift interlock assembly comprising:
an armature assembly including an armature component, a shaft, and a pin, the armature component defining a central axis and including a first end defining a first angle surface, the shaft fixed to the armature component and extending along the central axis and the pin mounted to the armature component and extending along the central axis; (See Fig. 5. See rejection of claim 1 above.  Additionally, para. [0031] establishes that the pin 148 is coupled to armature component 108.)
a flux collector mounted about the shaft in clearance relation thereabout, the flux collector including a second end defining a second angle surface (See rejection of claim 1 above. See Fig. 5);
a spring arranged with the armature assembly to bias movement of the armature component, the shaft, and the pin in a first direction along the central axis (see rejection of claim 3 above. See Fig. 5. See para. [0027]); and
 the flux collector operating as a magnet responsive to creation of the magnetic field, and the flux collector pulls the armature component, the shaft, and the pin against the bias of the spring in a second direction toward the flux collector when a force resulting from the magnetic field is greater than a force of the spring (See rejection of claim 3 above.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner Note: The claims have been grouped together where the limitations are identical or nearly identical (i.e. slight grammatical differences not impacting claim scope) in order to simplify prosecution, and reduce redundancies in this office action. If any claims are inadvertently out of order in terms of the order they are presented below versus their claim dependencies (e.g. a child dependent claim before its parent claim), the order should be considered reversed for reading those rejection(s).

Claim(s) 6, 7, 13-15, 12, 16, 4, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US2012/0268225).
Re claim 6
Mahajan discloses the claimed invention -including  the first plane defined by the first angle surface and the central axis (see rejection of claim 1 above)- except for wherein the first plane defined by the first angle surface and the central axis define an angle substantially equal to fifteen degrees. Furthermore, Mahajan discusses the relationship between the force/mechanical load requirement, required stroke length or mechanical displacement of the armature, and the angles of the two surfaces (see e.g. para. [0025]), and thus establishes the angles are a results effective variable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the first plane defined by the first angle surface and the central axis define an angle substantially equal to fifteen degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272
(The Examiner notes the first and second angle surfaces in Mahajan (and the instant application as disclosed) have complementary angles (i.e. in a cross section the surfaces are parallel). Setting the angle of one surface to 15 degrees would necessarily set the angle of the other surface to 15 degrees, in order to maintain the parallel arrangement. If what was claimed were different values for the angles, such that the first and second angle surfaces could not be parallel, that may not be obvious over Callis, however that is not what is claimed here, and contrary to what is claimed in other claims, such as claims 1, 12 and 16, including parent claim 1.)
Re claims 7 and 13
While Mahajan further discloses the armature component and the flux collector are each arranged with the shaft such that the first angle surface and the central axis define a first angle between one another and such that the second angle surface and the central axis define a second angle between one another (Fig. 5), Mahajan is silent to the value or range of those angles each being substantially equal to between ten and twenty degrees.
Thus, Mahajan discloses the claimed invention except for the value or range of those angles each being substantially equal to between ten and twenty degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the value or range of those angles each being substantially equal to between ten and twenty degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, Mahajan discusses the relationship between the force/mechanical load requirement, required stroke length or mechanical displacement of the armature, and the angles of the two surfaces (see e.g. para. [0025]), and thus establishes the angles are a results effective variable.
(The Examiner notes the first and second angle surfaces in Mahajan (and the instant application as disclosed) have complementary angles (i.e. in a cross section the surfaces are parallel). Setting one angle in a range of 10 to 20 degrees would necessarily set the other angle to that same value, in order to maintain the parallel arrangement. If what was claimed were different values for the angles, such that the first and second angle surfaces could not be parallel, that may not be obvious over Callis, however that is not what is claimed here. If what was claimed were different values for the angles, such that the first and second angle surfaces could not be parallel, that may not be obvious over Callis, however that is not what is claimed here, and contrary to what is claimed in other claims, such as claims 1, 12 and 16, including parent claim 1.)
Re claim 14
Mahajan discloses the claimed invention -including  the first plane defined by the first angle surface and the central axis and the second angle surface and the central axis define a second angle between one another (see rejection of claim 1 above)- except for wherein the first plane defined by the first angle surface and the central axis define an angle substantially equal to fifteen degrees and the second angle surface and the central axis define a second angle between one another substantially equal to fifteen degrees. Furthermore, Mahajan discusses the relationship between the force/mechanical load requirement, required stroke length or mechanical displacement of the armature, and the angles of the two surfaces (see e.g. para. [0025]), and thus establishes the angles are a results effective variable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the first plane defined by the first angle surface and the central axis define an angle substantially equal to fifteen degrees and the second angle surface and the central axis define a second angle between one another substantially equal to fifteen degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272
(The Examiner notes the first and second angle surfaces in Mahajan (and the instant application as disclosed) have complementary angles (i.e. in a cross section the surfaces are parallel). Setting the angle of one surface to 15 degrees would necessarily set the angle of the other surface to 15 degrees, in order to maintain the parallel arrangement. If what was claimed were different values for the angles, such that the first and second angle surfaces could not be parallel, that may not be obvious over Callis, however that is not what is claimed here, and contrary to what is claimed in other claims, such as claims 1, 12 and 16.)
Re claim 15. Mahajan discloses: A steering assembly comprising:
an armature assembly including an armature component (108), a shaft (504), and a pin (148), the armature component including a central through-hole (164) defining a central axis and including a first end defining a first angle surface, the shaft disposed and fixed within the central through-hole, the pin mounted to the armature component to operate as a stopper (Fig. 5), wherein the armature component, the shaft, and the pin are configured to translate in fixed relation with one another along the central axis (Fig. 5 and para, [0034], [0026], [0031], [0032]. Components 108, 504, and 148 may be fixed to each other through threaded connections. ); and
 a flux collector (106, see also rejection of claim 1 above)) disposed about the shaft, the flux collector including a second end defining a second angle surface (Fig. 5), the armature component and the flux collector are each arranged with the shaft such that the first angle surface and the central axis define a first angle between one another substantially equal to between ten and twenty degrees and such that the second angle surface and the central axis define a second angle between one another substantially equal to between ten and twenty degrees (Fig. 5).
Thus, Mahajan discloses the claimed invention except for the value or range of those angles each being substantially equal to between ten and twenty degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the value or range of those angles each being substantially equal to between ten and twenty degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, Mahajan discusses the relationship between the force/mechanical load requirement, required stroke length or mechanical displacement of the armature, and the angles of the two surfaces (see e.g. para. [0025]), and thus establishes the angles are a results effective variable.
(The Examiner notes the first and second angle surfaces in Mahajan (and the instant application as disclosed) have complementary angles (i.e. in a cross section the surfaces are parallel). Setting one angle in a range of 10 to 20 degrees would necessarily set the other angle to that same value, in order to maintain the parallel arrangement. If what was claimed were different values for the angles, such that the first and second angle surfaces could not be parallel, that may not be obvious over Callis, however that is not what is claimed here. If what was claimed were different values for the angles, such that the first and second angle surfaces could not be parallel, that may not be obvious over Callis, however that is not what is claimed here, and contrary to what is claimed in other claims, such as claims 1, 12 and 16, including child claim 16.)
Mahajan further suggests:
Re claims 12 and 16. The assembly of claim 15, wherein the armature assembly and the flux collector are arranged with one another such that the first angle surface defines a plane substantially parallel to another plane defined by the second angle surface. (See rejection of claim 15 hereinabove)


Re claims 4, 11 and 19.
Mahajan respectively suggests all claim dependency limitations, see above, and further suggests the flux collector further includes a base (Fig. 4; portion of 106 with widest outer diameter), and the second angle surface being spaced from the base by a length (Fig. 4), but is silent to another dimension of the second angle surface being spaced from the base a length substantially equal to 4.9 mm.
Thus, Mahajan discloses the claimed invention except for another dimension of the second angle surface being spaced from the base a length substantially equal to 4.9 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make another dimension of the second angle surface being spaced from the base a length substantially equal to 4.9 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, Mahajan discusses the relationship between the cros-sectional shape (and thus dimensions of that cross-shape) and magnetic field density and the force for a given stroke (see para. [0023]), and thus establishes the angles are a results effective variable.
Re claim 20. The assembly of claim 15 further comprising:
a spring (spring in Fig. 5. See rejection of claim 3 by Mahajan above) arranged with the armature assembly to bias movement of the armature component, the shaft, and the pin in a first direction along the central axis; and
 wherein the flux collector operates as a magnet responsive to creation of a magnetic field, such that the flux collector pulls the pin toward the flux collector when a force resulting from the magnetic field is greater than a force of the spring (see rejection of claim 3 by Mahajan above).

Claim(s) 2, 5, 9, 17, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US2012/0268255) in view of Reece (US 4,490,057).
Re claim 2.
Mahajan further discloses a damper (spring in Fig. 5 around shaft 148 is a damper) disposed upon the shaft, the damper being arranged to contact the flux collector and constrain shaft movement along the central axis in a first direction toward the pin, but does not disclose the damper as a separate element.
Reece teaches the damper (96; Figs. 2, 3; C4/L24-41) as a separate element, for the purpose of simplifying the manufacture of the flux member (i.e. core) (C4/L24-41).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Mahajan such that the damper as a separate element, as taught by Reece, for the purpose of simplifying the manufacture of the flux member.
Re claim 5. 
Mahajan further discloses a damper (spring in Fig. 5 around shaft 148), the armature assembly and the flux collector being disposed within a housing (102, Fig 5) defining an internal surface (Fig. 5), the damper and the flux collector being arranged with one another such that the damper constrains movement of the shaft between a base portion of the flux collector and the internal surface of the housing (para. [0027]), but does not disclose the damper as a separate element.
Reece teaches the damper (96; Figs. 2, 3; C4/L24-41) as a separate element, for the purpose of simplifying the manufacture of the flux member (i.e. core) (C4/L24-41).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Mahajan such that the damper as a separate element, as taught by Reece, for the purpose of simplifying the manufacture of the flux member.
Re claims 9 and 17.
Mahajan further discloses the assembly of claim 8 further comprising a damper (Para. [0032]. Para. [0028] Portion of shaft/”stopper rod 504” which is wider as seen in Fig. 5) disposed about the shaft, the damper and the flux collector being arranged to engage one another such that the damper constrains movement of the shaft in the first direction (“along the central axis” - for claim 9 of the instant application) (para. [0028]), but does not disclose the damper as a separate element.
Reece teaches the damper (96; Figs. 2, 3; C4/L24-41) as a separate element, for the purpose of simplifying the manufacture of the flux member (i.e. core) (C4/L24-41).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Mahajan such that the damper as a separate element, as taught by Reece, for the purpose of simplifying the manufacture of the flux member.
Re claims 10 and 18.
Mahajan further suggests the armature assembly and the flux collector being disposed within the housing and the housing defines an internal surface, the dampener element, the internal surface, and the flux collector being arranged (“with one another” - for claim 18 of the instant application) such that the dampener element constrains movement of the shaft between a base portion of the flux collector and the internal surface of the housing in the first direction and in the second direction, opposite the first direction, (“along the central axis” - for claim 10 of the instant application) (See rejection of claim 5 above. Movement is constrained such that the shaft moves along the central axis in the first direction and in the second direction opposite the first direction).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection was necessitated by Applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Callis (US 6,720,853) is considered pertinent. Callis discloses much of the claimed invention, but not disclose the axial clearance claimed in some claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY T PRATHER/               Examiner, Art Unit 3658                              

/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658